Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This amendment corrects typographical errors in the previous amendment (Re: claims 11 and 15).  This examiner amendment replaces the previous examiner amendment.

The application has been amended as follows: 

Claim 8 is amended as follows:

The phosphor according to claim 1, wherein in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/B) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity B of a maximum peak appearing at a diffraction angle 2θ = 26 to 27o is 1.70 or more.

Claim 9 is amended as follows:  

The phosphor according to claim 1, wherein in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/C) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity C of a maximum peak appearing at a diffraction angle 2θ = 27 to 27.5o is 3.50 or more.

Claim 10 is amended as follows:  

The phosphor according to claim 1, wherein in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/D) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity D of a maximum peak appearing at a diffraction angle 2θ = 27.5 to 28.5o is 9.00 or more.

Claim 11 is amended as follows:  

The phosphor according to claim 1, wherein in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/E) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity E of a maximum peak appearing at a diffraction angle 2θ = 39.5 to 40.5o is 5.00 or more.

Claim 12 is amended as follows:

A phosphor, which is an oxide having a crystal phase composed of CaCuSi4O10 as a main crystal phase, wherein an amount of the main crystal phase present in the oxide is greater than an amount of any other crystal phase present in the oxide and in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/B) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity B of a maximum peak appearing at a diffraction angle 2θ = 26 to 27o is 1.70 or more.

Claim 13 is amended as follows: 

A phosphor, which is an oxide having a crystal phase composed of CaCuSi4O10 as a main crystal phase, wherein an amount of the main crystal phase present in the oxide is greater than an amount of any other crystal phase present in the oxide and in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/C) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity C of a maximum peak appearing at a diffraction angle 2θ = 27 to 27.5o is 3.50 or more.

Claim 14 is amended as follows:

A phosphor, which is an oxide having a crystal phase composed of CaCuSi4O10 as a main crystal phase, wherein an amount of the main crystal phase present in the oxide is greater than an amount of any other crystal phase present in the oxide and in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/D) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity D of a maximum peak appearing at a diffraction angle 2θ = 27.5 to 28.5o is 9.00 or more.

Claim 15 is amended as follows:  

A phosphor, which is an oxide having a crystal phase composed of CaCuSi4O10 as a main crystal phase, wherein an amount of the main crystal phase present in the oxide is greater than an amount of any other crystal phase present in the oxide and in an X-ray diffraction (XRD) pattern obtained by powder XRD measurement using CuKα rays, a ratio (A/E) of a diffraction intensity A of a maximum peak appearing at a diffraction angle 2θ = 23 to 24o with respect to a diffraction intensity E of a maximum peak appearing at a diffraction angle 2θ = 39.5 to 40.5o is 5.00 or more.

In sum, all instances of the term “the maximum peak” in claims 8-15 are replaced by the term “a maximum peak” to clarify the claimed subject matter and avoid a lack of antecedence.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims have been amended such that they are novel and not anticipated or otherwise rendered obvious over the prior art.  The closest prior art is considered to be Pradell (previously cited) and Li (IDS).  Both Pradell and Li teach similar compositions; however, those compositions of Pradell are composed of phases such that the majority phase is based upon SiO2.  As this is the case, the Egyptian blue phase cannot be considered the main phase as it is instantly described as it is not present in an amount greater than other phases present.  Li is silent regarding the phases in the material; however, the XRD patterns shown by Li are similar in terms of the respective peaks shown by Pradell.  Based on the peak strengths and their similarity to Pradell, the feature cannot be considered to necessarily follow from the teachings of Li and the material of Li is expected to also have a high concentration of Silica and other tramp phases. On this basis, the claimed subject matter is considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew E. Hoban/Primary Examiner, Art Unit 1734